Citation Nr: 0433296	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  98-12 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected post traumatic stress disorder (PTSD), currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1948 to 
August 1949 and from September 1950 to June 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 decision by the New York, NY 
Regional Office (RO).  The Board remanded this case in 
September 2003 for a psychiatric VA examination.  The veteran 
was examined in May 2004, and the case is again before the 
Board.


FINDING OF FACT

During the time period contemplated by the appeal, the 
psychiatric symptomatology attributed by medical personnel to 
the veteran's service-connected PTSD has been productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
anxiety, irritability, impaired judgment, some impairment of 
short and long-term memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  
 

CONCLUSION OF LAW

Effective July 28, 1997, the criteria for entitlement to a 
disability evaluation of 50 percent, but no higher, for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9411 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2001 
and November 2002 RO letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the RO letters the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

The Board also notes that the April 2001 and November 2002 
VCAA letters implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

In this case, the RO's decision to deny the claim in March 
1998 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the April 2001 and November 
2002 RO letters regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The veteran submitted 
new evidence, while his claim was on appeal, indicating he 
understood his rights to produce evidence.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes private medical records, VA 
medical records, and VA examinations.  Since the appellant 
was afforded a VA examination and opinion in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  The RO made several searches for service medical 
records but none are available; however, since service 
connection has been granted and the PTSD diagnosis was not 
until 1998 these records would not be helpful to the higher 
rating claim.  Under these circumstances of this particular 
case, no further action is necessary to assist the appellant 
with these issues.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 
C.F.R. § 4.130, Code 9411, PTSD is rated, as follows: 

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

The veteran served in Korea and received the Combat 
Infantryman's Badge.  The veteran underwent two 
hospitalizations in December 1997 for anxiety and depression 
and was kept for about a week each time.  The veteran 
reported feeling "jumpy" and hearing the devil's voice who 
was trying to "mess him up".  During these hospitalizations 
he was diagnosed with major depression with psychotic 
features and placed on medication.  The veteran was diagnosed 
with PTSD at a January 1998 VA examination.  The veteran was 
granted service connection for PTSD and assigned a 10 percent 
rating in a March 1998 VA decision.  The effective date of 
the grant was July 28, 1997. 

At the January 1998 VA examination, the veteran reported that 
he had been essentially homeless since 1985, and was homeless 
at least 4 times.  At the time of the examination he lived 
with an elderly woman in a senior citizen home and was not 
working.  He reported having 15 different types of jobs, like 
stockman, and never kept any job for very long.  The veteran 
reported that he became agitated by noise or other people and 
can't stay at jobs.  The veteran has no friends or family for 
which he associates with.  He reported that he does not miss 
his family.  The veteran reported that in the military, he 
was in combat and shot at a great deal.  He explained that 
combat was a very stressful experience for him and he has 
lived with a great deal of fear ever since.  The veteran 
reported having heard voices for the last 30 years.  The 
veteran explained that since the military he has had 
difficulty with anxiety, hypersensitive to noises, and has 
never been able to hold a job.  The veteran was married once 
for a short time and his wife annulled the marriage.  He 
reported that the voices he hears bother him when he is under 
stress.  The veteran reported that he attempted suicide once 
in 1990 by attempting to jump in front of a train but someone 
stopped him. 

At the January 1998 examination, the examiner found that his 
speech was of normal volume and procity.  He appeared 
slightly irritable with a slight dysthymic mood.  The veteran 
appeared fatigued and he reported sleeping only in spurts.  
His thoughts were generally goal-directed though 
circumstantial at times.  The veteran reported chronic audio 
hallucinations, however, they appeared not to be bothering 
him very much.  The veteran reported that he sees red flashes 
and thinks about the Korean War.  The examiner reported that 
the veteran was hypersensitive to noises, despite his poor 
hearing.  The examiner noted that the veteran was extremely 
sensitive to stress, overwhelmed with anxiety, and his 
hypersensitivity to noises appeared to be related to combat.  
The veteran reported that he had to leave jobs because he 
could not handle the noises.  He reported no suicidal or 
homicidal ideation.  The veteran appeared calm relative to 
the previous month, however, he complained of chronic levels 
of anxiety.  The examiner diagnosed chronic schizophrenia and 
PTSD, moderate.  The examiner noted that the veteran was on 
Hydrochlorothiazide and Trilafon which are anti-psychotic 
drugs and Zoloft was is an anti-depressant.                      

The veteran had a mental health check-up in March 1999.  He 
was timely for his appointment.  He was angry and 
disgruntled.  The veteran dress was neat, affect was markedly 
constricted, mood was moderately depressed, and he was not 
suicidal/homicidal.  The veteran's speech was underproductive 
in volume and normal in rhythm.  The veteran was somewhat 
guarded.  The hallucinations have abated but still were 
present.  He was oriented in all spheres and his insight and 
judgment appeared fair.  The examiner assigned a Global 
Assessment Functioning (GAF) score between 31 to 40.  As of 
the date of the exam, the veteran was taking Perphenazine to 
treat psychotic disorders and Sertraline to treat depression. 

The veteran underwent a December 1999 VA mental health 
examination.  The veteran appeared impatient waiting for the 
interview.  He was appropriately dressed.  He appeared 
irritable, angry, and paranoid.  He was anxious at first and 
had a difficult time maintaining eye contact.  His affect was 
somewhat inappropriate.  He appeared chronically depressed, 
lacked motivation, and acted with a "who cares" attitude.  
The examiner noted the veteran complained of night sweats, 
that he felt very jumpy, and reacted to thoughts of the 
Korean War.  He presented as paranoid in general but in terms 
of the whole world is his enemy which seemed to be related to 
service but given his overall schizophrenic presentation the 
symptoms were hard to separate.  Initially in the interview 
the veteran was uncooperative but later became cooperative.  
The veteran reported that he still lived with an elderly 
disabled woman which was a workable situation.  He reported 
that he was paranoid about his neighbors.  He reported that 
he stayed away from people as best that he can because he 
felt that when he was around people he was around the devil.  
The veteran had general chronic disgruntled discontent, but 
not in any specific area.  The examiner renewed the earlier 
diagnosis of chronic schizophrenia and chronic PTSD moderate.  
The examiner noted that veteran continues to take 
antidepressant medication.  The examiner assigned a GAF score 
of 40.        

At a June 2000 VA mental health examination, the veteran was 
less angry than when the examiner treated him in March 1999.  
The examiner noted that the veteran was angry and disgruntled 
often and used profanities in context of his paranoid 
concerns.  The examiner found that he is chronically 
paranoid, but he was not out of control and did not require 
hospitalization.  The examiner found that the veteran's 
ability to interact socially in an acceptable manner was 
severely restricted and so was his employability.  The 
veteran was neat, his affect was markedly constricted, his 
mood was moderately depressed, and he was not 
suicidal/homicidal.  The veteran's speech was underproductive 
in volume and normal in rhythm.  The veteran was somewhat 
guarded and evasive.  The veteran reported he still had 
hallucinations and they steer him wrong but they have abated 
some.  The veteran indicated suicidal/homicidal tendencies on 
occasion but was vague about them.  The examiner found that 
he was oriented in all spheres but insight and judgment were 
impaired.  The examiner assigned a GAF score of 42 and noted 
that he was still taking the same medications as the March 
1999 check-up.

During the August 2000 hearing, the veteran testified that he 
received little sleep and it was intermittent.  He had 
frequent nightmares of Korea and daily flashbacks of the war 
that are set off by specific sounds.  He reported he was 
depressed every day.  He reported that he avoids people in 
general and crowds.  The veteran explained that he is always 
agitated.  He reported having little concentration.  He 
explained that he has not been employed since 1984.  He 
explained that he goes places, like the library and senior 
center, but eats and reads alone.     

VA progress notes indicated that in June 2001 he was 
continued on medication and was doing well with them.  
Progress notes in December 2001 indicated that his mood was 
generally dysphoric.  

The Board remanded this case in September 2003 to obtain 
another VA examination and determine what symptoms are 
associated with the PTSD without the chronic schizophrenia 
and what GAF score would be appropriate for the PTSD alone.  
The veteran had another VA examination in May 2004.  At the 
examination the veteran was a poor historian that lacked 
spontaneity and depth to his historical review.  The veteran 
appeared somewhat blunted with inappropriate affect.  He 
endorsed a variety of delusional symptoms, as well as high 
levels of anxiety and irritability.  The veteran claimed he 
felt chronically jittery, unable to sit still, feelings of 
suspicion, inability to tolerate noise, and experience 
chronic conflict with others.  The examiner noted that the 
veteran withdraws in the face of various stressors.  The 
veteran has frequent nightmares that cause him to wake up in 
a sweat and has occasional flashbacks during the day.  The 
veteran reported that he hears voices, most commonly the 
devil's voice who harasses him and directs others against 
him.  The examiner noted that his delusions of thoughts and 
delusions of persecution (as the devil has set the world 
against him) are fixed and nonamenable to reality testing.

At the May 2004 examination the veteran appeared to have a 
relatively poor judgment, limited insight and lacked in 
resiliency and ability to cope with minimal stressors.  The 
examiner found that the veteran was not presently suicidal or 
homicidal but noted his previous single suicide attempt.  The 
examiner noted that the veteran had a history of holding 
numerous jobs for brief periods but has not worked for the 
last 15 years.  The examiner noted that the veteran lives 
with an elderly lady and helps her maintain the apartment 
other than that he has no close friends and does not keep 
contact with his family.  The veteran was able to respond to 
a variety of basic cognitive tests; his memory was four out 
of four after five minutes, he was able to do simple 
calculations, he had an adequate fund of knowledge, and there 
was some capacity for abstraction.  However, the veteran's 
constructional ability was severely impaired.  

The May 2004 examiner concurred with the previous diagnosis 
of both schizophrenia and PTSD.  He explained that "[t]he 
degree of disability appears to be somewhat divided between 
the two diagnoses.  His anxiety symptoms and his irritability 
appear to be somewhat related to his Post-Traumatic Stress 
Disorder, this causes him the most discomfort.  His inability 
to relate to others and his poor reality testing and his poor 
adaptive skills appear to be related to his chronic 
schizophrenia.  Certainly the two conditions interact with 
each other."  The examiner assigned an overall GAF score of 
40 for both conditions, noting the active psychotic symptoms.  
The examiner assigned a GAF score of 50 for the PTSD alone.           

The veteran has received various Global Assessment 
Functioning (GAF) scores for his psychiatric problems and a 
score of 50 for PTSD alone.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 51-60 
score indicates "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  A 
41-50 score indicates "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 31-
40 score indicates "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant)  or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).   

The May 2004 examiner opined that the anxiety and 
irritability were related to the veteran's PTSD symptoms and 
the inability to relate to others, poor reality testing, and 
poor adaptive skills appeared to be related to his chronic 
schizophrenia.  However, the examiner explained that the two 
conditions interacted with one another and giving the benefit 
of the doubt to the veteran the Board will consider all his 
psychiatric symptoms.  See 38 U.S.C.A. § 5107(b).   

At this point the Board stresses that service connection has 
only been established for PTSD.  It appears that the veteran 
also suffers from schizophrenia which was first manifested 
many years after service.  The veteran himself related to a 
medical examiner that his delusional symptoms began a number 
of years after his military service.  The Board must 
therefore attempt to rate the symptoms attributable only to 
PTSD.  Recognizing that differentiation of psychiatric 
symptomatology falls within the realm of medical 
professionals, the Board remanded the case in September 2003 
for an examination.  The May 2004 examiner clearly reported 
that the symptoms related to reality awareness and adaptive 
skills were due to the schizophrenia.  The Board interprets 
this comment to mean that the symptoms such as hallucination, 
delusions of thought, and delusions of persecution are 
associated with the schizophrenia, not the PTSD. 

With the above in mind, after reviewing the evidence, the 
Board finds that the PTSD disability is productive of 
symptoms which essentially fall within the list of symptoms 
for a 50 percent rating.  Medical reports show problems with 
affect, impairment of memory, and impairment of judgment.  
The evidence clearly shows disturbances of motivation and 
mood along with difficulty in establishing and maintaining 
effective work and social relationships.  The Board also 
believes that the GAF score of 50 attributed by the May 2004 
examiner to the PTSD reflects the level of impairment 
contemplated by the criteria for a 50 percent rating.  A 
score of 50 is at the high end of the scale for serious 
symptoms, just below moderate.  Although the overall GAF 
score of 40 reflects some impairment in reality testing, as 
explained earlier, the May 2004 VA examiner has attributed 
reality deficiencies to the nonservice-connected 
schizophrenia.  Since the VA examiner clearly attributed 
these symptoms to the nonservice-connected schizophrenia and 
not to the service-connected PTSD, the Board finds that such 
symptoms are not for consideration in assigning a disability 
evaluation for PTSD. 

In sum, the Board finds that a 50 percent rating, but no 
higher, is warranted for the PTSD.  Moreover, since the 
veteran's symptoms have been fairly consistent during the 
entire time period contemplated by this appeal, the Board 
finds that a 50 percent rating should be effective from July 
28, 1997, the initial effective date of the grant of service 
connection.  Fenderson.  In making this determination, the 
Board has resolved all reasonable doubt in the veteran's 
favor. 


ORDER

Entitlement to a disability evaluation of 50 percent, but no 
higher, for the veteran's service-connected PTSD is 
warranted, effective from July 28, 1997.  To this extent the 
appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



